FILED
                            NOT FOR PUBLICATION                               JUL 15 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHARLES JOHNSON, Jr.,                             No. 10-16996

               Petitioner - Appellant,            D.C. No. 2:09-cv-01455-WBS

  v.
                                                  MEMORANDUM *
JAMES WALKER,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       California state prisoner Charles Johnson, Jr., appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We

have jurisdiction under 28 U.S.C. § 2253, and we affirm.

       Johnson contends that his federal habeas petition is not barred because the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
one-year statute of limitations provided for by the Antiterrorism and Effective

Death Penalty Act was not triggered until he discovered the factual predicate for

his ineffective assistance of counsel claim, which occurred when he realized that

(1) he had a meritorious claim for challenging his prior convictions, and (2) his

sentencing judge should have recused himself. This contention lacks merit. See 28

U.S.C. § 2244(d)(1)(D); see also Hasan v. Galaza, 254 F.3d 1150, 1154 n.3 (9th

Cir. 2001) (stating that the statute of limitations begins to run when the prisoner

knows, or through diligence could discover, the important facts, not when the

prisoner recognizes their legal significance).

      AFFIRMED.




                                           2                                    10-16996